Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 14 are pending in this application. Claims 1 and 10 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, Yi (US-20190009786-A1, hereinafter simply referred to as Liu) in view of Schutera, Mark (US-20190359169-A1, hereinafter simply referred to as Schuter).

Regarding independent claims 1 and 10, Liu teaches:
A method for enhancing passenger safety in a vehicle (See at least Liu, ¶ [0048], FIG. 4, "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…"), comprising: capturing at least a set of images of one or more passengers in the vehicle (See at least Liu, ¶ [0048, 0050], FIG. 4, "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…"); determining, based on the set of images, the occurrence of an unsafe activity (e.g., texting while driving in Liu) in a cabin of the vehicle (See at least Liu, ¶ [0048, 0050], FIG. 4, "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…").
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Liu does not expressly disclose the concept of performing, using a neural network, a classification of the unsafe activity, wherein the unsafe activity is one of a predetermined number of unsafe activities; and performing, based on the classification, one or more responsive actions.
Nevertheless, Schutera teaches the concept of performing, using a neural network, a classification of the unsafe activity (See at least Schutera, ¶ [0044], FIG. 4, "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups…"), wherein the unsafe activity is one of a predetermined number of unsafe activities (e.g., airbag, safety belt etc. in Schutera) (See at least Schutera, ¶ [0044], FIG. 4, "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…"); and performing, based on the classification, one or more responsive actions (e.g., output a warning in Schutera) (See at least Schutera, ¶ [0003, 0044], FIG. 4, "…attention assistants comprise sensor systems for monitoring the driver, and thus detect drowsiness or distraction, and output a warning if appropriate…", "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of performing, using a neural network, a classification of the unsafe activity, wherein the unsafe activity is one of a predetermined number of unsafe activities; and performing, based on the classification, one or more responsive actions as disclosed in the device of Schutera to modify the known and similar device of Liu for the desirable and advantageous purpose of providing a driver assistance system that further increases safety in the vehicle, and by means of which it is possible to reduce the loads to the occupants, as discussed in Schutera (See ¶ [0010]); thereby, helping to improve the overall system robustness and the quality of driver experience by providing a driver assistance system that further increases safety in the vehicle, and by means of which it is possible to reduce the loads to the occupants.


Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, Yi (US-20190009786-A1, hereinafter simply referred to as Liu) in view of Schutera, Mark (US-20190359169-A1, hereinafter simply referred to as Schuter) and KIM; Moo Seop (US-20140236430-A1, hereinafter simply referred to as Kim).

Regarding dependent claims 2 and 13, Liu modified by Schutera does not expressly teach:
wherein the unsafe activity is a protrusion of an object through a door of the vehicle, and wherein the one or more responsive actions comprises at least one of warning the one or more passengers.
Nevertheless, Kim teaches the concept of wherein the unsafe activity is a protrusion of an object through a door of the vehicle (See at least Kim, ¶ [0013, 0021], "…The danger sensing apparatus may further include a data outputting unit outputting an alarm according to a danger situation based on the data collected from the data collecting unit and the data analyzed from the data analyzing unit…", "…The danger analyzer may analyze the state indicating whether or not the passenger getting on/off the vehicle through the door is present and whether or not the object interposed between the entrance and the door is present in the image data received in the data receiver…"), and wherein the one or more responsive actions comprises at least one of warning the one or more passengers (See at least Kim, ¶ [0013, 0021], "…The danger sensing apparatus may further include a data outputting unit outputting an alarm according to a danger situation based on the data collected from the data collecting unit and the data analyzed from the data analyzing unit…", "…The danger analyzer may analyze the state indicating whether or not the passenger getting on/off the vehicle through the door is present and whether or not the object interposed between the entrance and the door is present in the image data received in the data receiver…").


Regarding dependent claim 4, Liu modified by Schutera above teaches:
wherein the unsafe activity is an unrestrained child amongst the one or more passengers (See at least Liu, ¶ [0034, 0048, 0050], FIG. 4, "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4), and wherein the one or more (e.g., image recording in Liu) the unsafe activity (See at least Liu, ¶ [0019, 0034, 0048, 0050], FIG. 4, "…Camera 12 may carry various features suitable for image recording on a vehicle…", "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4).

Regarding dependent claim 7, Liu modified by Schutera above teaches:
wherein the unsafe activity comprises inappropriate behavior (e.g., eating, holding a cell phone, and/or texting in Liu) by at least one of the one or more passengers (See at least Liu, ¶ [0019, 0034, 0044, 0048, 0050], FIG. 4, "…Camera 12 may carry various features suitable for image recording on a vehicle…", "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…processing unit 334 may be configured to determine whether the operator is distracted, for example, texting while driving…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4), and wherein the one or more response actions comprises at least one of documenting (e.g., image recording in Liu) the unsafe activity (See at least Liu, ¶ [0019, 0034, 0044, 0048, 0050], FIG. 4, "…Camera 12 may carry various features suitable for image recording on a vehicle…", "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…processing unit 334 may be configured to determine whether the operator is distracted, for example, texting while driving…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4).

Regarding dependent claim 8, Liu modified by Schutera above teaches:
wherein the unsafe activity comprises an incapacitated passenger (e.g., a passenger in a slouched position in Schutera) (See at least Schutera, ¶ [0003, 0044, 0049], FIG. 4, "…attention assistants comprise sensor systems for monitoring the driver, and thus detect drowsiness or distraction, and output a warning if appropriate…", "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…", "…The 3D model Mod3D of the vehicle occupant is sent to a neural network in step 505, which has been trained to identify the occupant state from a 3D model Mod3D of the vehicle occupant…"), and wherein the one or more response actions comprises notifying a central ride monitoring system (e.g., Driver assistance systems that monitor the vehicle interior are known from the prior art in Schutera) (See at least Schutera, ¶ [0003, 0044, 0049], FIG. 4, "…attention assistants comprise sensor systems for monitoring the driver, and thus detect drowsiness or distraction, and output a warning if appropriate…", "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…", "…The 3D model Mod3D of the vehicle occupant is sent to a neural network in step 505, which has been trained to identify the occupant state from a 3D model Mod3D of the vehicle occupant…").

Regarding dependent claim 9, Liu modified by Schutera above teaches:
wherein the internal sensor system comprises one or more cameras (e.g., The image data generated by cameras 22 in Liu) (See at least Liu, ¶ [0019, 0034, 0044, 0048, 0050], FIG. 4, "…Camera 12 may carry various features suitable for image recording on a vehicle…", "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…processing unit 334 may be configured to determine whether the operator is distracted, for example, texting while driving…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4).

Regarding dependent claim 11, Liu modified by Schutera above teaches:
training, prior to performing the classification, the neural network based on a plurality of images depicting each of the predetermined number of unsafe activities (See at least Schutera, ¶ [0003, 0044, 0049], FIG. 4, "…attention assistants comprise sensor systems for monitoring the driver, and thus detect drowsiness or distraction, and output a warning if appropriate…", "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…", "…The 3D model Mod3D of the vehicle occupant is sent to a neural network in step 505, which has been trained to identify the occupant state from a 3D model Mod3D of the vehicle occupant…").

Regarding dependent claim 12, Liu modified by Schutera above teaches:
wherein the set of images is captured using at least one camera with depth-sensing capabilities (e.g., obtaining depth of field information from camera images in Schutera) (See at least Schutera, ¶ [0003, 0044, 0049], FIG. 4, "…attention assistants comprise sensor systems for monitoring the driver, and thus detect drowsiness or distraction, and output a warning if appropriate…", "…The camera images of the vehicle occupants are then fed to a neural network module 8, which enables a classification of the state of a vehicle occupant in specific groups. The processor 40 is also configured to activate passive safety systems, e.g. a safety belt system (4 in FIG. 2) based on the results of this status classification…", "…The 3D model Mod3D of the vehicle occupant is sent to a neural network in step 505, which has been trained to identify the occupant state from a 3D model Mod3D of the vehicle occupant…").

Regarding dependent claim 14, Liu modified by Schutera above teaches:
wherein the one or more responsive actions comprises at least one of documenting (e.g., image recording in Liu) the unsafe activity (See at least Liu, ¶ [0019, 0034, 0044, 0048, 0050], FIG. 4, "…Camera 12 may carry various features suitable for image recording on a vehicle…", "…vehicle may further include a seat belt sensor (not shown) functionally associated with a buckle in each seat belt of vehicle 10. Each seat belt sensor is configured to generate a signal indicative of the status of the corresponding seat belt…", "…processing unit 334 may be configured to determine whether the operator is distracted, for example, texting while driving…", "…Processing unit 334 may then apply the predictive models on the extracted feature data to determine the presence of unsafe conditions, such as texting while driving…", "…FIG. 4 is a flowchart of a process 400 for using a vehicle monitoring system…Process 400 may be used to monitor both the external and internal conditions of vehicle 10…", "…controller 330 determines the vehicle and occupant conditions based on the acquired signals…based on images captured by cameras 36 and 42…" Also, see at least Schutera, ¶ [0003, 0044], FIG. 4).


Allowable Subject Matter
Dependent claims 3, 5 and 6 are objected to as being allowable, if re-written in independent form.






















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666